Citation Nr: 1426937	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to November 1970 and from January 1971 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision.  In December 2012, a video hearing was held before the undersigned.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently diagnosed with diabetes mellitus and hypertension.  The diabetes mellitus was formally diagnosed in approximately 1999, although he had elevated glucose tests as early as 1977.  Of note, on a VA examination in March 2011 it was noted that the Veteran's diabetes mellitus had not resulted in any renal impairment.

The Veteran was diagnosed with hypertension in approximately 1997.  He asserted that hypertension and diabetes mellitus are commonly found together and he therefore believes that his service connected diabetes mellitus either caused or aggravated his hypertension.

Additionally, the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides such as Agent Orange. 

Hypertension is not presumptively associated with herbicide exposure.  Nevertheless, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012 (2012 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension (the distinctions among categories are based on statistical association, not on strict causality).  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012 (2013).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.

While a medical opinion was obtained in March 2011, the conclusions of the examiner were not provided with sufficient specificity to reach a conclusion in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  If the examiner cannot answer the Board's questions without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his service connected diabetes mellitus?  In so doing, the examiner should discuss the relevance, if any, of the fact that the Veteran's diabetes mellitus has not caused any renal dysfunction.

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that the hypertension was made permanently worse) by the diabetes mellitus?  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



